[5] For the first time, according to the pleadings, defendant points to a clerical error *Page 680 
on the part of the trial judge, which, because our attention was not called to it heretofore, was continued here. Plaintiff sued for $1,623.12 and judgment therefor was rendered in his favor below, and affirmed in our original opinion and decree. It appears from documentary evidence in the record that according to an audit of the account between the parties, made in the month of September, some thirty days after the suit was filed, that the balance due by the defendant to plaintiff was $2,406.63, against which there was an admitted credit of $850, leaving the balance due on account $1,556.63 instead of $1,623.12, a difference of $66.49. We are urged by defendant in brief to allow this credit. It may be done without granting a rehearing as it is purely clerical. Code Prac. art. 547.
For the reasons above stated, the principal amount of the judgment appealed from and affirmed by this court, is reduced to $1,556.63. The application for rehearing is denied. *Page 732